Citation Nr: 1614296	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  11-21 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether the severance of service connection for psychotic disorder was proper.

2.  Whether the severance of basic eligibility for Dependents' Educational Assistance (DEA) benefits was proper.

3.  Service connection for residuals of a left arm injury.


REPRESENTATION

Appellant represented by:	Matthew Hill, Attorney


WITNESSES AT HEARING ON APPEAL

The appellant and a friend


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to December 1982, and from July 2004 to October 2005, with extended absence without leave.  He also had duty in the Army National Guard. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision denying service connection for residuals of a left arm injury, and a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, severing service connection for psychotic disorder and discontinuing DEA benefits.  The RO determined that the Veteran's left arm injury was not incurred in the line of duty.  

The Veteran had a hearing before a Decision Review Officer at the Regional Office in March 2014 concerning the propriety of the severance of service connection for a psychotic disorder, and termination of eligibility for survivors and dependents educational benefits.  A transcript is associated with his file.  In March 2015 the Veteran withdrew his request for a Board hearing.  

In October 2015 the Veteran requested an increased rating for service-connected gastritis, and it appears that the AOJ is still taking action on this issue, but it has not yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for residuals of a left arm injury is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence of record does not establish that the grant of service connection for psychotic disorder was clearly and unmistakably erroneous.

2.  The evidence of record establishes that the grant of basic eligibility for DEA benefits was clearly and unmistakably erroneous.


CONCLUSIONS OF LAW

1.  The criteria to sever service connection for psychotic disorder have not been met, the severance was improper, and service connection is restored.  38 U.S.C.A. §§ 1110, 1131, 5112 (West 2014); 38 C.F.R. §§ 3.105, 3.303 (2015).

2.  Restoration of basic eligibility for DEA benefits is denied, severance was proper.  38 U.S.C.A. § 5113 (West 2014); 38 C.F.R. § 3.105(d) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In light of the fully favorable determination in this case to restore the severance of service connection for PTSD discussion of compliance with VA's duty to notify and assist, including the specialized procedures required in cases involving severance, is not necessary.  As to the issue concerning restoration of DEA benefits all appropriate development and notice has been accomplished.  There is no indication that there are records or information to be obtained which would alter the conclusion reached herein.  

The propriety of severance of service connection for psychotic disorder and entitlement to eligibility for DEA benefits

The issue before the Board is whether the RO's January 2013 severance of service connection for psychotic disorder was proper.  Once service connection has been granted, it can be severed only when the evidence establishes that it is "clearly and unmistakably erroneous."  38 C.F.R. § 3.105(d).  The burden of proof is on the government.  Id.  

When VA seeks to sever service connection, section 3.105(d) imposes the same burden of proof, clear and unmistakable error (CUE) that is placed on a claimant who, under section 3.105(a), seeks to have a previous unfavorable decision overturned.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  In accordance with section 3.105(a), to determine whether CUE was present in a prior decision, either the correct facts, as they were known at the time, must not have been before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time must have been incorrectly applied.  The error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  Stated another way, CUE is a "very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  It is the kind of error that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Id.  "Thus even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable."  Id. at 43-44. 

Unlike section 3.105(a), however, section 3.105(d) does not limit VA to the law or the evidence that existed at the time of the grant of service connection.  See Stallworth v. Nicholson, 20 Vet. App. 482, 488 (2006); Allen v. Nicholson, 21 Vet. App. 54, 59 (2007).  Rather, VA may consider medical evidence that postdates the decision that granted service connection.  Id.  "[T]he severance decision focuses-not on whether the original decision was clearly erroneous-but on whether the current 'evidence establishes that [service connection] is clearly erroneous.'"  Stallworth, 20 Vet. App. at 488.

Service connection will be granted if the evidence demonstrates that a current disability resulted from a disease or injury incurred in active service or that a preexisting injury or disease was aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection for psychotic disorder was granted in a March 2008 rating decision.  In October 2012 the RO issued a rating decision proposing to sever service connection for psychiatric disorder.  The RO explained that further review showed the first evidence of psychiatric condition was in August 1992 when the Veteran was diagnosed as having polysubstance abuse and organic mood disorder, which was not during a period of active service.  In addition, the RO observed that service medical records from the Veteran's first period of service were negative for diagnosis or symptomatology of a psychiatric disorder.  Records then showed the Veteran was hospitalized and diagnosed as having schizophrenia and cocaine dependence in 2002.  On service entrance examination in 2003, the Veteran denied having been a patient at any type of hospital, contradicting the evidence of hospitalization for schizophrenia and drug use.  

During his second period of service the Veteran's unit was activated in 2004, but he went AWOL from February 2005 to March 2005, and was deemed a deserter.  He was returned to military control by September 2005.  Service treatment records show that he was treated for psychotic disorder, not otherwise specified, in October 2005. 

An October 2012 VA examiner indicated that the Veteran's psychosis and drug dependence antedated his second period of service, and were less likely than not related to or incurred in service.  The October 2012 RO decision found clear and unmistakable error in the March 2008 rating decision that granted service connection for psychotic disorder.  The RO reasoned that there was evidence to show the condition was not incurred or aggravated during the initial period of the Veteran's service, that it existed prior to his second period of service, and that there was no medical evidence to show that the condition was aggravated beyond the normal progression.  The RO concluded that service connection for psychotic disorder should be severed because the condition preexisted service, and was not aggravated by service.  

In January 2013 the RO severed service connection for psychotic disorder.  The Board finds that this was improper.  

Reasonable minds could differ as to whether the psychiatric disorder increased or was aggravated by service, particularly given a service treatment record showing treatment for a psychotic disorder in October 2005 and lay statements that his symptoms worsened in service.  For instance, a statement from an acquaintance with whom he lives, indicates that the Veteran's symptoms were worse following service, because he seemed to obsess over the military and the Veteran believed he was being followed and spied on by the military.  The Veteran also reported being unable to work following service, and suggested this was due to an increase in his psychiatric illness.  At a March 2014 hearing before a Decision Review Officer the Veteran again indicated that his psychiatric disorder was aggravated in service.  In addition, there is no discussion by the examiner as to whether the Veteran's AWOL period was a manifestation of his psychiatric symptomatology.  

Once service connection is granted, it is not the Veteran's burden to show that service connection should not be severed.  Rather, the burden to show that service connection is clearly and unmistakably erroneous rests squarely on the government, and in this case, that burden has not been met.  As such, service connection for a psychotic disorder is not clearly and unmistakably erroneous, and therefore severance was improper.  Service connection for this disability must be restored.

When service connection was granted, basic eligibility for DEA benefits was also established.  This is essentially a grant on the basis that the service connected disability was permanently and totally disabling.  That manifestly is not the case based on the evidence of record.  

Basic eligibility for DEA benefits was severed because the finding of eligibility was predicated on the grant of entitlement to service connection for psychotic disorder, which the RO severed.  While the Board has held that severance was improper, the severance of DEA benefits is fully supported by the evidence on file.  That evidence includes recent examinations, including the one in October 2012, where essentially a psychosis was reportedly not found.  Clearly the disorder was in remission at that time.  Thus the disorder is clearly and unmistakably not permanently and totally disabling, and as such the severance of DEA benefits was proper.


ORDER

Service connection for psychotic disorder is restored, and the appeal is granted.

Restoration of basic eligibility for DEA benefits is denied.


REMAND

The Veteran is claiming entitlement to service connection for residuals of a left arm injury.  The evidence of record reflects that the Veteran had several periods of unauthorized absence and/or desertion in 2005, to include from February 2005 to approximately September 2005.  While absent, the Veteran injured his left arm in approximately March or April 2005.

Under 38 C.F.R. § 3.1(m), requirements as to line of duty are not met if at the time the injury was suffered or disease contracted, the Veteran was avoiding duty by desertion, or was absent without leave which materially interfered with the performance of military duty.

Under VAOPGCPREC 18-90 (June 13, 1990) (Line-of-Duty Determination-Unauthorized Absence), the VA General Counsel concluded that an injury or disease incurred while in deserter status or absent without leave (AWOL) by a person claiming disability benefits, where such person is determined to have been insane at the time the person deserted or was AWOL, may, if otherwise appropriate, be deemed under 38 U.S.C.A. § 105(a) to have been incurred "in the line of duty" and "not the result of the person's own misconduct."

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a). 

The Court has held that the insanity need only exist at the time of the commission of the offense leading to the person's discharge, and that there is no requirement of a causal connection between the insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996). 

In May 1997, the VA General Counsel discussed the intended parameters of the types of behavior which were defined as insanity in 38 C.F.R. § 3.354(a).  It was indicated that behavior involving a minor episode or episodes of disorderly conduct or eccentricity did not fall within the definition of insanity in that regulation.  It was further indicated that a determination of the extent to which an individual's behavior must deviate from his normal method of behavior could best be resolved by adjudicative personnel on a case-by-case basis in light of the authorities defining the scope of the term insanity.  See VAOPGCPREC 20-97.

Current medical evidence reveals that the Veteran has sought treatment for symptoms to include hallucinations, delusions, suicidal and homicidal ideation, and been diagnosed as having a psychiatric disorder, to include schizophrenia, depression and schizoaffective disorder.  At his March 2014 hearing before a Decision Review Officer the Veteran reported that he was diagnosed as being psychotic in August 2005, but that even in September 2004 the doctor advised his First Sergeant to tell the Post Commander that he was "crazy."  He reported that he was angry, mistreated, and looked down on as a soldier during this time period, and that he began to experience psychotic episodes.  According to the Veteran he had another illness that caused him to bleed, and around that time he was to the doctor in Augusta, Georgia was diagnosed as having psychotic disorder.  Referencing the Veteran's 2003 reenlistment, a buddy statement made at the hearing described how the Veteran's episodes started with the Veteran "talking crazy," constantly talking about the military.  Even a medical report from 2005 discussing the Veteran's rectal bleeding, indicated that the Veteran was "almost desperate" to be treated so that he could deploy with his unit.

Given the appellant's competent claims regarding having a problem with observable problems with a psychiatric disorder in-service and since that time (see Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009)) and the post-service record which documents his complaints, diagnoses, and treatment for a psychiatric disorder, the Board finds that a remand is required to obtain a medical opinion as to whether the claimant met the 38 C.F.R. § 3.12(b) definition of insanity at the time he incurred his left arm injury.  See 38 U.S.C.A. §§ 5103A(d), 5303(b); 38 C.F.R. § 3.354; McLendon v. Nicholson, 20 Vet. App. 84-86 (2006).

Ask an examiner to consider the entirety of the evidence and opine as the mental status of the Veteran at the time of his unauthorized absence from February to September 2005.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should have the claims file reviewed by a psychiatrist.  An examination should be conducted if the examiner believes it is needed to provide the requested opinion.  The psychiatrist should thereafter provide an answer to the following question:

Is it at least as likely as not that the claimant was insane as defined by VA at the time he was AWOL or a deserter in 2005?

In providing an answer to the above question, the examiner is advised that an insane person is defined by 38 C.F.R. § 3.354(a) as one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  See 38 C.F.R. § 3.354(a);  also see VAOPGCPREC 20-97.

In providing an answer to the above question, the examiner should specifically comment on the appellant's competent lay claims.

If the examiner cannot provide an answer to the above question, he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

A complete rationale for all findings and conclusions should be set forth in a legible report.

2.  Following any additional indicated development, the case should be reviewed on the basis of the additional evidence.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


